— Judgment of the Supreme Court, Kings County (Starkey, J.), rendered August 19, 1980, affirmed. No opinion. Niehoff, J. P., Boyers and Eiber, JJ., concur.
Lawrence J., concurs in part and dissents in part and votes to reduce the sentence imposed upon defendant’s conviction of murder in the second degree to an indeterminate term of imprisonment of 15 years to life, with the following memorandum:
¶ While I agree to affirm the convictions, in my view, a sentence of imprisonment of 15 years to life on the murder conviction would be more appropriate under the facts of this case than the term of imprisonment of 20 years to life imposed by the sentencing court.